DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 28 April 2022 [hereinafter Response] has been entered, where:
	Claims 1, 8, 10, and 19 are amended.
Claims 3-6 and 12-15 have been earlier cancelled.
Claims 1, 2, 7-11 and 16-20 are pending.
Claims 1, 2, 7-11 and 16-20 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 7, 8, 10, 11, and 16-20 rejected under 35 U.S.C. § 103 as being unpatentable over by Tarighi et al., “Intelligent Adaptive Multi-Parameter Migration Model For Load Balancing Virtualized Cluster of Servers” (2014) [hereinafter Tarighi] in view of Malkowski et al., “Automated Control for Elastic n-Tier Workloads based on Empirical Modeling,” ACM (2011) [hereinafter Malkowski], US Published Application 20120254414 to Scarpelli [hereinafter Scarpelli], and US Patent 6457143 to Yue [hereinafter Yue].
Regarding claim 1, Tarighi teaches [a] method comprising:
receiving, by a processor, time series data comprising respective sets of past values (Tarighi, left column of p. 767, “Parameter Weighting using ENPO Algorithm,” first partial paragraph, teaches The neural network is first trained with samples matrix . . . . Master node collects samples from all forwarder nodes (that is, time series data comprising respective sets of past values); Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix . . . is the vector consisting of K samples of each PMj parameters in time slot t (4); [Examiner notes that for training data, the “samples” of Tarighi are respective sets of past values]) for a monitored CPU utilization by an application executing in a data processing system, a received bandwidth utilization by the application, a transmitted bandwidth of the application, . . . and a . . . of the data processing system (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, teaches involv[ing] multi factors (CPU, RAM, NET) to find critical servers. . . . These measurements are typically in a time series format containing time stamped records of CPU (that is, a monitored CPU utilization by an application executing in a data processing system), memory (that is, a database utilization of the data processing system), and I/O bandwidth (that is, an input/output bandwidth is a received bandwidth utilization by the allocation, a transmitted bandwidth of the application) consumptions of physical servers);
receiving at least one function, the at least one function defining a . . . dependency that are desired to be determined (Tarighi, right column of p. 764, “IAMP Migration-Based Load Balancing Model,” first partial paragraph, teaches Neural Network estimates the function that relates migration parameters and the cluster average response time (that is, receiving at least one function). Samples are gathered at the end of each time interval whose duration is determined by the algorithm frequency. Then, [the novel Artificial Neural Network (ANN)-based weighting analysis named Error Number of Parameter Omission (ENPO)] analysis function operates over the neural network to approximate the weights of parameters. Parameters weight is applied for migration deciding algorithm. A server to become overloaded is assigned higher score (that is, defining a . . . dependency) and underloaded ones are placed at the bottom of the ranking list (that is, the function defining a leading indicator dependency that is desired to be determined); see also Tarighi, left column of p. 765, “4. Parameters Weighting Model”, first paragraph, teaches that the question is which parameter is more important (that is, a leading indicator dependency) than [the others] in each time slot) from among the sets of past values for the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . (see Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, and Tarighi above);
generating, by applying the at least one function to the sets of past values of the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix                         
                            
                                
                                    S
                                
                                →
                            
                            
                                
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            4
                                            x
                                            K
                                        
                                    
                                     
                                
                            
                        
                    is the vector consisting of 𝐾 samples of each PMj parameters in time slot t(4):

    PNG
    media_image1.png
    131
    551
    media_image1.png
    Greyscale

(that is, generating, by applying the at least one function to the sets of past values of the time series data . . . , a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time));
determining a weight matrix including a plurality of weights (Tarighi, right column of p. 766, “4.4 Parameter Weighting using ENPO algorithm,” first paragraph, teaches we introduce Error Number of Parameter Omission (ENPO) concept as a new method to indicate weights and parameters priorities. . . . Here, to identify the significance of each parameter on the factor response time, trained neural network is processed by enpo Analysis. This enables our model to recognize the most important factors affecting cluster response time in each time slot. IAMP creates weight vector by ANN and enpo function for time slot +τ, Eqs. (6) and (7) (that is, determining a weight matrix including a plurality of weights));
determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix (Tarighi, right column of p. 767, “IAMP Sorting Algorithm,” first partial paragraph, teaches the weight vector is used to have weighted normalized migration matrix (13), (14).

    PNG
    media_image2.png
    262
    554
    media_image2.png
    Greyscale

(that is, determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix));
inputting the sets of past values of the time series data and the weighted probe matrix into a neural network (Tarighi, rights column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph & Fig. 1 teaches:

    PNG
    media_image3.png
    351
    564
    media_image3.png
    Greyscale

where the [Intelligent and Adaptive Multi Parameter (IAMP)] neural network function 𝑓𝑛𝑛( ) was designed in order to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter. The characteristics of the IAMP neural network architecture are shown in Fig. 1; Tarighi, left column of p. 766, “4.1 IAMP Neural Network Architecture,” second full paragraph, teaches that [d]uring network training, the input layer receives input values, pass them on to the hidden nodes, which multiply the input by connection weights (that is, inputting the sets of past values of the time series data and the weighted probe matrix into a neural network); Examiner points out that the inputting of a weighted probe matrix to a neural network is to input the matrix via the neural network structure such as that of Tarighi);
training the neural network using the sets of past values of the time series data and the weighted probe matrix iteratively and producing a converged weight matrix (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations, second paragraph, teaches that [t]raining of the IAMP neural function is a process of arriving at an optimum local weight space of the network (that is, training the neural network using the sets of past values of the time series data and weighted probe matrix). Learning is achieved through back propagation without momentum (that is, back-propagation is to converge the plurality of weights in the weight matrix). Fast algorithm trainlm is used for training to reduce processing time); 
extracting the converged weight matrix from an output of the neural network (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third paragraph, teaches An MLP neural network with 3 input neurons and 1 neuron in the output layer (that is, an output) is developed to estimate parameter weights (that is, extracting the converged weight matrix from an output of the neural network)); and
determining . . . dependencies in the sets of past values of the time series data from the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph, teaches an IAMP neural network function fnn( ) was designed . . . to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter (that is, determining . . . dependencies in the time series data based upon the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data)).
With respect to a processor and memory, Examiner notes Tarighi teaches such features (see Tarighi, left column of p. 768, “5.1 Test-bed”, first paragraph, & Table 3).
Though Tarighi teaches the features of an intelligent adaptive migration algorithm to provision and control dynamic and unpredictable customer services such as in cloud environments based on weights of a neural network, and further teaches the feature of a testbed implementation using Swing bench for a Data base server [sic], Tarighi does not explicitly teach that the time series data includes “database processor utilization”. 
But Malkowski teaches time series data including “database processor utilization.” (Malkowski, right column of p. 134, “2.1.3 Workload Forecast Model,” second paragraph, teaches the [workload forecast model] queries the [Operational Data Store] for historic workload data whereby the query directly aggregates the high resolution data into a second-level time series; Malkowski, Figs. 6(f) & 7(f), teaches:

    PNG
    media_image4.png
    416
    525
    media_image4.png
    Greyscale

in that the time series data includes database server CPU utilization traces (that is, database processor utilization)).
Tarighi and Malkowski are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Tarighi pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control, including database server CPU utilization, of Malkowski.
The motivation for doing so is to provide a multi-model controller to integrate adaptation decisions from several models, and to choose the best, to overcome inaccuracies in performance prediction. (Malkowski, Abstract).
Though Tarighi and Malkowski teach the feature of determining dependencies from the weights of a neural network, the combination of Tarighi and Malkowski does not explicitly teach a feature of “the at least one function defining a leading indicator dependency and a lagged dependency that are desired . . . .”
But Scarpelli teaches “the at least one function defining a leading indicator dependency and a lagged dependency that are desired (Scarpelli ¶ 0033 & Fig. 3 teaches [o]ne or more infrastructure metrics may be selected (that is, “selected” is through at least one function), based on the infrastructure metric's degree of lag correlation (e.g., correlation coefficient) (that is, defining . . . a lagged dependency), to be a leading indicator infrastructure metric for the service (that is, defining a leading indicator dependency)) . . . .”
Tarighi, Malkowski, and Scarpelli are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi and Malkowski pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control with the metric selection of a lag correlation to be a leading infrastructure metric of Scarpelli.
The motivation for doing so is to yield better correlation results because metrics exhibit more variation both before and after an abnormality event that can be used to improve the correlation. (Scarpelli ¶ 0065).
Though Tarighi, Malkowski, and Scarpelli teach the feature of a probe matrix in a neural network field of use, the combination of Tarighi, Malkowski, and Scarpelli, however, does not explicitly teach receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .”
But Yue teaches “receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .” (Yue 5:1-5 teaches a probe test which requests a remote server to access a database maintained by the server, create a document, read it and then delete it. The probe determines the time duration (i.e., time delay) for completing such transaction (that is, receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .).
Tarighi, Malkowski, Scarpelli, and Yue are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Yue teaches network bottleneck identification based on end-to-end quality of service measurements in combination with knowledge of internal resource dependency information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi, Malkowski and Scarpelli pertaining to ANN-based probe matrix weighting analysis of cloud environments with the adaptive resource allocation control with the metric selection of a lag correlation to be a leading infrastructure metric and database bandwidth utilization of Yue.
The motivation for doing so is to eliminate the need for obtaining and processing detailed measurements and/or estimates of parameters or data at the per resource level to identify bottlenecks. (Yue, Abstract).
Regarding claim 2, the combination of Tarighi, Malkowski, Scarpelli and Yue teaches all of the limitations of claim 1, as described above.
Tarighi teaches wherein determining the leading indicator and lagged dependencies in the time series data further comprises:
determining average weights on neurons of the neural network to identify the most active neurons (Tarighi, left column of p. 766, “4.2 Neural Network Pre-Processing”, second paragraph, teaches that [m]aster node collects samples from all forwarder nodes. After averaging samples (2) and (3), we have four vector of samples; with the averaged samples, Tarighi, right column of p. 766, “4.4 Parameter weighting using ENPO algorithm”, first paragraph, teaches IAMP creates weight vector by ANN and enpo function for time slot +τ (that is, with the sampling averaging and weight vector determination of Tarighi teaches the feature of determining average weights on neurons of the neural network to identify the most active neurons); the feature of neurons of the neural network is taught by Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, which teaches [e]ach network layer consists of a number of . . . neurons, which are connected to the next layer; Examiner points out that the phrase to identify the most active neurons is an intended purpose of “determining average weights”, and accordingly, not afforded patentable weight); and 
determining the most weighted rows of the probe matrix based upon the most active neurons (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, teaches each network layer consists of a number of elementary processing units or neurons, which are connected to the next layer. The local weights given to different links play a major role in processing. Before ANN is put into actual operation, the network weight and bias values are to be estimated. The transfer functions are designed to map an input layer to its output. IAMP applies a novel algorithm over the supervised back propagation multi-layer perceptron neural networks (BPMLPNN) [15]. The IAMP load balancer is trained to learn the relationship between cluster inputs and output parameters. Then, the trained network is processed by enpo function 𝜑enpo( ) to determining parameter’s weight for making migration decision. This enables us to recognize the most effective factors (CPU or RAM or NET) affecting cluster output (average response time)( that is, the most effective factors are the feature of determining the most weighted rows of the probe matrix based upon the most active neurons)).
Regarding claim 8, the combination of Tarighi, Malkowski, Scarpelli, and Yue teaches all of the limitations of claim 1, as described above.
Yue teaches -
wherein the database bandwidth utilization comprises a database transmitted bandwidth utilization and a database received bandwidth utilization, and wherein the time series data further comprises a database write latency (Yue 5:1-5 teaches a probe test which requests a remote server (that is, to “request” is to be received) to access a database (that is, a database received bandwidth utilization) maintained by the server, create a document, read it (that is, to “read it” is to transmit, which is a database transmitted bandwidth utilization) and then delete it. The probe determines the time duration (i.e., time delay (that is, the “duration” is a database write latency) for completing such transaction).
Regarding claim 10, Tarighi teaches [a] computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices (Tarighi, left column of p. 768, “5.1 Test-bed,” first paragraph & Table 3, teaches a computer usable program product in which program instructions [are] stored on at least one of the one or more storage devices)), the stored program instructions comprising:
program instructions to receive, by a processor, time series data comprising respective sets of past values (Tarighi, left column of p. 767, “Parameter Weighting using ENPO Algorithm,” first partial paragraph, teaches The neural network is first trained with samples matrix . . . . Master node collects samples from all forwarder nodes (that is, time series data comprising respective sets of past values); Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix . . . is the vector consisting of K samples of each PMj parameters in time slot t (4); [Examiner notes that for training data, the “samples” of Tarighi are respective sets of past values]) for a monitored CPU utilization by an application executing in a data processing system, a received bandwidth utilization by the application, a transmitted bandwidth of the application, . . . and . . . of the data processing system (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, teaches involv[ing] multi factors (CPU, RAM, NET) to find critical servers. . . . These measurements are typically in a time series format containing time stamped records of CPU (that is, a monitored CPU utilization by an application executing in a data processing system), memory (that is, a database utilization of the data processing system), and I/O bandwidth (that is, an input/output bandwidth is a received bandwidth utilization by the allocation, a transmitted bandwidth of the application) consumptions of physical servers);
program instructions to receive at least one function, the at least one function defining a . . . dependency that are desired to be determined (Tarighi, right column of p. 764, “IAMP Migration-Based Load Balancing Model,” first partial paragraph, teaches Neural Network estimates the function that relates migration parameters and the cluster average response time (that is, receiving at least one function). Samples are gathered at the end of each time interval whose duration is determined by the algorithm frequency. Then, [the novel Artificial Neural Network (ANN)-based weighting analysis named Error Number of Parameter Omission (ENPO)] analysis function operates over the neural network to approximate the weights of parameters. Parameters weight is applied for migration deciding algorithm. A server to become overloaded is assigned higher score (that is, defining a leading indicator dependency) and underloaded ones are placed at the bottom of the ranking list (that is, the function defining a . . . dependency that is desired to be determined); see also Tarighi, left column of p. 765, “4. Parameters Weighting Model”, first paragraph, teaches that the question is which parameter is more important (that is, a leading indicator dependency) than [the others] in each time slot) from among the sets of past values for the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . (see Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, and Tarighi above);
program instructions to, generate, by applying the at least one function to the sets of past values of the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . at a time (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix                         
                            
                                
                                    S
                                
                                →
                            
                            
                                
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            4
                                            x
                                            K
                                        
                                    
                                     
                                
                            
                        
                    is the vector consisting of 𝐾 samples of each PMj parameters in time slot t(4):

    PNG
    media_image1.png
    131
    551
    media_image1.png
    Greyscale

(that is, generating, by applying the at least one function to the sets of past values of the time series data . . . , a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time));
determining a weight matrix including a plurality of weights (Tarighi, right column of p. 766, “4.4 Parameter Weighting using ENPO algorithm,” first paragraph, teaches we introduce Error Number of Parameter Omission (ENPO) concept as a new method to indicate weights and parameters priorities. . . . Here, to identify the significance of each parameter on the factor response time, trained neural network is processed by enpo Analysis. This enables our model to recognize the most important factors affecting cluster response time in each time slot. IAMP creates weight vector by ANN and enpo function for time slot +τ, Eqs. (6) and (7) (that is, determining a weight matrix including a plurality of weights));
program instructions to determine a weighted probe matrix based upon the probe matrix and the weighted matrix, the entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix (Tarighi, right column of p. 767, “IAMP Sorting Algorithm,” first partial paragraph, teaches the weight vector is used to have weighted normalized migration matrix (13), (14).

    PNG
    media_image2.png
    262
    554
    media_image2.png
    Greyscale

(that is, determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix));
program instructions to input the sets of past values of the time series data and the weighted probe matrix into a neural network (Tarighi, rights column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph & Fig. 1 teaches:

    PNG
    media_image3.png
    351
    564
    media_image3.png
    Greyscale

where the [Intelligent and Adaptive Multi Parameter (IAMP)] neural network function 𝑓𝑛𝑛( ) was designed in order to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter. The characteristics of the IAMP neural network architecture are shown in Fig. 1; Tarighi, left column of p. 766, “4.1 IAMP Neural Network Architecture,” second full paragraph, teaches that [d]uring network training, the input layer receives input values, pass them on to the hidden nodes, which multiply the input by connection weights (that is, inputting the sets of past values of the time series data and the weighted probe matrix into a neural network); Examiner points out that the inputting of a weighted probe matrix to a neural network is to input the matrix via the neural network structure such as that of Tarighi);
program instructions to train the neural network using the sets of past values of the time series data and weighted probe matrix to converge the plurality of weights in the weight matrix (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations, second paragraph, teaches that [t]raining of the IAMP neural function is a process of arriving at an optimum local weight space of the network (that is, training the neural network using the sets of past values of the time series data and weighted probe matrix). Learning is achieved through back propagation without momentum (that is, back-propagation is to converge the plurality of weights in the weight matrix). Fast algorithm trainlm is used for training to reduce processing time); 
program instructions to extract the converged weight matrix from the neural network (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third paragraph, teaches An MLP neural network with 3 input neurons and 1 neuron in the output layer (that is, an output) is developed to estimate parameter weights (that is, extracting the converged weight matrix from an output of the neural network)); and
program instructions to determine . . . dependencies in the sets of past values of the time series databased upon the converged weight matrix of the neural network, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph, teaches an IAMP neural network function fnn( ) was designed . . . to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter (that is, determining . . . dependencies in the sets of past values of the time series data based upon the converged weight matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data)).
With respect to a processor and memory, Examiner notes Tarighi teaches such features (see Tarighi, left column of p. 768, “5.1 Test-bed”, first paragraph, & Table 3).
Though Tarighi teaches the features of an intelligent adaptive migration algorithm to provision and control dynamic and unpredictable customer services such as in cloud environments based on weights of a neural network, and further teaches the feature of a testbed implementation using Swing bench for a Data base server [sic], Tarighi does not explicitly teach that the time series data includes “database processor utilization”. 
But Malkowski teaches time series data including “database processor utilization.” (Malkowski, right column of p. 134, “2.1.3 Workload Forecast Model,” second paragraph, teaches the [workload forecast model] queries the [Operational Data Store] for historic workload data whereby the query directly aggregates the high resolution data into a second-level time series; Malkowski, Figs. 6(f) & 7(f), teaches:

    PNG
    media_image4.png
    416
    525
    media_image4.png
    Greyscale

in that the time series data includes database server CPU utilization traces (that is, database processor utilization)).
Tarighi and Malkowski are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Tarighi pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control, including database server CPU utilization, of Malkowski.
The motivation for doing so is to provide a multi-model controller to integrate adaptation decisions from several models, and to choose the best, to overcome inaccuracies in performance prediction. (Malkowski, Abstract).
Though Tarighi and Malkowski teach the feature of determining dependencies from the weights of a neural network, the combination of Tarighi and Malkowski does not explicitly teach a feature of “the at least one function defining a leading indicator dependency and a lagged dependency that are desired . . . .”
But Scarpelli teaches “the at least one function defining a leading indicator dependency and a lagged dependency that are desired (Scarpelli ¶ 0033 & Fig. 3 teaches [o]ne or more infrastructure metrics may be selected (that is, “selected” is through at least one function), based on the infrastructure metric's degree of lag correlation (e.g., correlation coefficient) (that is, defining . . . a lagged dependency), to be a leading indicator infrastructure metric for the service (that is, defining a leading indicator dependency)) . . . .”
Tarighi, Malkowski, and Scarpelli are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi and Malkowski pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control with the metric selection of a lag correlation to be a leading infrastructure metric of Scarpelli.
The motivation for doing so is to yield better correlation results because metrics exhibit more variation both before and after an abnormality event that can be used to improve the correlation. (Scarpelli ¶ 0065).
Though Tarighi, Malkowski, and Scarpelli teach the feature of a probe matrix in a neural network field of use, the combination of Tarighi, Malkowski, and Scarpelli, however, does not explicitly teach receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .”
But Yue teaches “receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .” (Yue 5:1-5 teaches a probe test which requests a remote server to access a database maintained by the server, create a document, read it and then delete it. The probe determines the time duration (i.e., time delay) for completing such transaction (that is, receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .).
Tarighi, Malkowski, Scarpelli, and Yue are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Yue teaches network bottleneck identification based on end-to-end quality of service measurements in combination with knowledge of internal resource dependency information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi, Malkowski and Scarpelli pertaining to ANN-based probe matrix weighting analysis of cloud environments with the adaptive resource allocation control with the metric selection of a lag correlation to be a leading infrastructure metric and database bandwidth utilization of Yue.
The motivation for doing so is to eliminate the need for obtaining and processing detailed measurements and/or estimates of parameters or data at the per resource level to identify bottlenecks. (Yue, Abstract).
Regarding claim 11, the combination of Tarighi, Malkowski, Scarpelli, and Yue teaches all of the limitations of claim 10, as described above.
Tarighi teaches wherein the program instructions to determine the . . . dependencies in the time series data further comprises:
program instructions to determine average weights on neurons of the neural network to identify the most active neurons (Tarighi, left column of p. 766, “4.2 Neural Network Pre-Processing”, second paragraph, teaches that [m]aster node collects samples from all forwarder nodes. After averaging samples (2) and (3), we have four vector of samples; with the averaged samples, Tarighi, right column of p. 766, “4.4 Parameter weighting using ENPO algorithm”, first paragraph, teaches IAMP creates weight vector by ANN and enpo function for time slot +τ (that is, with the sampling averaging and weight vector determination of Tarighi teaches the feature of determining average weights on neurons of the neural network to identify the most active neurons); the feature of neurons of the neural network is taught by Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, which teaches [e]ach network layer consists of a number of . . . neurons, which are connected to the next layer; Examiner points out that the phrase to identify the most active neurons is an intended purpose of “determining average weights”, and accordingly, not afforded patentable weight); and 
program instructions to determine the most weighted rows of the probe matrix based upon the most active neurons (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, teaches Each network layer consists of a number of elementary processing units or neurons, which are connected to the next layer. The local weights given to different links play a major role in processing. Before ANN is put into actual operation, the network weight and bias values are to be estimated. The transfer functions are designed to map an input layer to its output. IAMP applies a novel algorithm over the supervised back propagation multi-layer perceptron neural networks (BPMLPNN) [15]. The IAMP load balancer is trained to learn the relationship between cluster inputs and output parameters. Then, the trained network is processed by enpo function 𝜑enpo( ) to determining parameter’s weight for making migration decision. This enables us to recognize the most effective factors (CPU or RAM or NET) affecting cluster output (average response time)( that is, the most effective factors are the feature of determining the most weighted rows of the probe matrix based upon the most active neurons)).
Regarding claim 17, the combination of Tarighi, Malkowski, Scarpelli and Yue teaches all of the limitations of claim 10, as described above.
Tarighi teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Tarighi, left column of p. 768, “Model evaluation-a case study,” first paragraph, teaches implement[ing] a virtualized cluster server. Each server is connected with a high-speed 10 GB/s LAN network (that is, through the network of Tarighi, the computer usable code is transferred over a network from a remote data processing system). Depending on VM’s applications, different SLAs in form of desired service response time have been defined; Tarighi, left column of p. 768, “5.1 Test-bed,” first column, teaches a SAN storage is configured for the cluster to allow system to migrate a SCSI disk by reconnecting to the disk on the destination (that is, the computer usable code is stored in a computer readable storage device in a data processing system)).
Regarding claim 18, the combination of Tarighi, Malkowski, Scarpelli, and Yue teaches all of the limitations of claim 10, as described above.
Tarighi teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Tarighi, left column of p. 764, “3. IAMP Migration-Based Load Balancing Model,” first paragraph, teaches that we model migration-based resource allocation problem within a datacenter that runs different type of application workloads, demands and SLA requirements. Nodes of cluster are heterogonous. Operating system, applications and data are accessed by storage networking technologies SAN systems (that is, the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system)).
Regarding claim 19, Tarighi teaches [a] computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Tarighi, left column of p. 768, “5.1 Test-bed,” first paragraph & Table 3, teaches a computer usable program product in which program instructions [are] stored on at least one of the one or more storage devices)), the stored program instructions comprising:
program instructions to receive, by a processor, time series data comprising respective sets of past values (Tarighi, left column of p. 767, “Parameter Weighting using ENPO Algorithm,” first partial paragraph, teaches The neural network is first trained with samples matrix . . . . Master node collects samples from all forwarder nodes (that is, time series data comprising respective sets of past values); Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix . . . is the vector consisting of K samples of each PMj parameters in time slot t (4); [Examiner notes that for training data, the “samples” of Tarighi are respective sets of past values]) for a monitored CPU utilization by an application executing in a data processing system, a received bandwidth utilization by the application, a transmitted bandwidth of the application, . . . and . . . of the data processing system (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, teaches involv[ing] multi factors (CPU, RAM, NET) to find critical servers. . . . These measurements are typically in a time series format containing time stamped records of CPU (that is, a monitored CPU utilization by an application executing in a data processing system), memory (that is, a database utilization of the data processing system), and I/O bandwidth (that is, an input/output bandwidth is a received bandwidth utilization by the allocation, a transmitted bandwidth of the application) consumptions of physical servers);
program instructions to receive at least one function, the at least one function defining a . . . dependency that are desired to be determined (Tarighi, right column of p. 764, “IAMP Migration-Based Load Balancing Model,” first partial paragraph, teaches Neural Network estimates the function that relates migration parameters and the cluster average response time (that is, receiving a function). Samples are gathered at the end of each time interval whose duration is determined by the algorithm frequency. Then, [the novel Artificial Neural Network (ANN)-based weighting analysis named Error Number of Parameter Omission (ENPO)] analysis function operates over the neural network to approximate the weights of parameters. Parameters weight is applied for migration deciding algorithm. A server to become overloaded is assigned higher score (that is, defining a . . . dependency) and underloaded ones are placed at the bottom of the ranking list (that is, the function defining a leading indicator dependency that is desired to be determined); see also Tarighi, left column of p. 765, “4. Parameters Weighting Model”, first paragraph, teaches that the question is which parameter is more important (that is, a leading indicator dependency) than [the others] in each time slot) from among the sets of past values for the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . (see Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs, and Tarighi above);
program instructions to generate, by applying the at least one function to the sets of past values of the time series data using the processor and a memory, a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . at a time (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations,” first paragraph, teaches [s]ample matrix                         
                            
                                
                                    S
                                
                                →
                            
                            
                                
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            4
                                            x
                                            K
                                        
                                    
                                     
                                
                            
                        
                    is the vector consisting of 𝐾 samples of each PMj parameters in time slot t(4):

    PNG
    media_image1.png
    131
    551
    media_image1.png
    Greyscale

(that is, generating, by applying the at least one function to the sets of past values of the time series data . . . , a probe matrix, an entry in the probe matrix comprising a value of the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and the database utilization at a time));
determining a weight matrix including a plurality of weights (Tarighi, right column of p. 766, “4.4 Parameter Weighting using ENPO algorithm,” first paragraph, teaches we introduce Error Number of Parameter Omission (ENPO) concept as a new method to indicate weights and parameters priorities. . . . Here, to identify the significance of each parameter on the factor response time, trained neural network is processed by enpo Analysis. This enables our model to recognize the most important factors affecting cluster response time in each time slot. IAMP creates weight vector by ANN and enpo function for time slot +τ, Eqs. (6) and (7) (that is, determining a weight matrix including a plurality of weights));
program instructions to determine a weighted probe matrix, an entry in the weighted probe matrix comprising the entry in the probe matrix weighted by a corresponding entry in the weight matrix (Tarighi, right column of p. 767, “IAMP Sorting Algorithm,” first partial paragraph, teaches the weight vector is used to have weighted normalized migration matrix (13), (14).

    PNG
    media_image2.png
    262
    554
    media_image2.png
    Greyscale

(that is, determining a weighted probe matrix, an entry in the weighted probe matrix comprising an entry in the probe matrix weighted by a corresponding entry in the weight matrix));
program instructions to input the sets of past values of the time series data and the weighted probe matrix into a neural network (Tarighi, rights column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph & Fig. 1 teaches:

    PNG
    media_image3.png
    351
    564
    media_image3.png
    Greyscale

where the [Intelligent and Adaptive Multi Parameter (IAMP)] neural network function 𝑓𝑛𝑛( ) was designed in order to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter. The characteristics of the IAMP neural network architecture are shown in Fig. 1; Tarighi, left column of p. 766, “4.1 IAMP Neural Network Architecture,” second full paragraph, teaches that [d]uring network training, the input layer receives input values, pass them on to the hidden nodes, which multiply the input by connection weights (that is, inputting the sets of past values of the time series data and the weighted probe matrix into a neural network); Examiner points out that the inputting of a weighted probe matrix to a neural network is to input the matrix via the neural network structure such as that of Tarighi);
program instructions to train the neural network using the sets of past values of the time series data and weighted probe matrix to converge the plurality of weights in the weight matrix (Tarighi, right column of p. 766, “4.3 IAMP Neural Network Calculations, second paragraph, teaches that [t]raining of the IAMP neural function is a process of arriving at an optimum local weight space of the network (that is, training the neural network using the sets of past values of the time series data and weighted probe matrix). Learning is achieved through back propagation without momentum (that is, back-propagation is to converge the plurality of weights in the weight matrix). Fast algorithm trainlm is used for training to reduce processing time); 
program instructions to extract the converged weight matrix from an output of the neural network (Tarighi, left column of p. 771, “7. Conclusion & Future Work,” third paragraph, teaches An MLP neural network with 3 input neurons and 1 neuron in the output layer (that is, an output) is developed to estimate parameter weights (that is, extracting the converged weight matrix from an output of the neural network)); and 
program instructions to determine . . . dependencies in the sets of past values of the time series data based upon the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” second paragraph, teaches an IAMP neural network function fnn( ) was designed . . . to establish relationships between percentage of CPU usage, Processor Clock Speed, memory utilization and capacity, Network bandwidth utilization, server’s NIC bandwidth and the response time as the output parameter (that is, determining . . . dependencies in the time series data based upon the converged weight matrix, a weight value in the converged matrix corresponding to a strength of a type of the time series data as a predictor of another type of time series data)).
With respect to a processor and memory, Examiner notes Tarighi teaches such features (see Tarighi, left column of p. 768, “5.1 Test-bed”, first paragraph, & Table 3).
Though Tarighi teaches the features of an intelligent adaptive migration algorithm to provision and control dynamic and unpredictable customer services such as in cloud environments, and further teaches the feature of a testbed implementation using Swing bench for a Data base server [sic], Tarighi does not explicitly teach that the time series data includes “database processor utilization”. 
But Malkowski teaches time series data including “database processor utilization.” (Malkowski, right column of p. 134, “2.1.3 Workload Forecast Model,” second paragraph, teaches the [workload forecast model] queries the [Operational Data Store] for historic workload data whereby the query directly aggregates the high resolution data into a second-level time series; Malkowski, Figs. 6(f) & 7(f), teaches:

    PNG
    media_image4.png
    416
    525
    media_image4.png
    Greyscale

in that the time series data includes database server CPU utilization traces (that is, database processor utilization)).
Tarighi and Malkowski are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Tarighi pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control, including database server CPU utilization, of Malkowski.
The motivation for doing so is to provide a multi-model controller to integrate adaptation decisions from several models, and to choose the best, to overcome inaccuracies in performance prediction. (Malkowski, Abstract).
Though Tarighi and Malkowski teach the feature of determining dependencies from the weights of a neural network, the combination of Tarighi and Malkowski does not explicitly teach a feature of “the at least one function defining a leading indicator dependency and a lagged dependency that are desired . . . .”
But Scarpelli teaches “the at least one function defining a leading indicator dependency and a lagged dependency that are desired (Scarpelli ¶ 0033 & Fig. 3 teaches [o]ne or more infrastructure metrics may be selected (that is, “selected” is through at least one function), based on the infrastructure metric's degree of lag correlation (e.g., correlation coefficient) (that is, defining . . . a lagged dependency), to be a leading indicator infrastructure metric for the service (that is, defining a leading indicator dependency)) . . . .”
Tarighi, Malkowski, and Scarpelli are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi and Malkowski pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control with the metric selection of a lag correlation to be a leading infrastructure metric of Scarpelli.
The motivation for doing so is to yield better correlation results because metrics exhibit more variation both before and after an abnormality event that can be used to improve the correlation. (Scarpelli ¶ 0065).
Though Tarighi, Malkowski, and Scarpelli teach the feature of a probe matrix in a neural network field of use, the combination of Tarighi, Malkowski, and Scarpelli, however, does not explicitly teach receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .”
But Yue teaches “receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .” (Yue 5:1-5 teaches a probe test which requests a remote server to access a database maintained by the server, create a document, read it and then delete it. The probe determines the time duration (i.e., time delay) for completing such transaction (that is, receiving . . . . time series data comprising . . . a database bandwidth utilization . . . .).
Tarighi, Malkowski, Scarpelli, and Yue are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Yue teaches network bottleneck identification based on end-to-end quality of service measurements in combination with knowledge of internal resource dependency information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi, Malkowski and Scarpelli pertaining to ANN-based probe matrix weighting analysis of cloud environments with the adaptive resource allocation control with the metric selection of a lag correlation to be a leading infrastructure metric with the database bandwidth utilization of Yue.
The motivation for doing so is to eliminate the need for obtaining and processing detailed measurements and/or estimates of parameters or data at the per resource level to identify bottlenecks. (Yue, Abstract).
Regarding claim 20, the combination of Tarighi, Malkowski, Scarpelli, and Yue teaches all of the limitations of claim 19, as described above.
Tarighi teaches wherein the program instructions to determine the leading indicator and lagged dependencies in the time series data further comprises:
program instructions to determine average weights on neurons of the neural network to identify the most active neurons (Tarighi, left column of p. 766, “4.2 Neural Network Pre-Processing”, second paragraph, teaches that [m]aster node collects samples from all forwarder nodes. After averaging samples (2) and (3), we have four vector of samples; with the averaged samples, Tarighi, right column of p. 766, “4.4 Parameter weighting using ENPO algorithm”, first paragraph, teaches IAMP creates weight vector by ANN and enpo function for time slot +τ (that is, with the sampling averaging and weight vector determination of Tarighi teaches the feature of determining average weights on neurons of the neural network to identify the most active neurons); the feature of neurons of the neural network is taught by Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, which teaches [e]ach network layer consists of a number of . . . neurons, which are connected to the next layer; Examiner points out that the phrase to identify the most active neurons is an intended purpose of “determining average weights”, and accordingly, not afforded patentable weight); and 
program instructions to determine the most weighted rows of the probe matrix based upon the most active neurons (Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph, teaches Each network layer consists of a number of elementary processing units or neurons, which are connected to the next layer. The local weights given to different links play a major role in processing. Before ANN is put into actual operation, the network weight and bias values are to be estimated. The transfer functions are designed to map an input layer to its output. IAMP applies a novel algorithm over the supervised back propagation multi-layer perceptron neural networks (BPMLPNN) [15]. The IAMP load balancer is trained to learn the relationship between cluster inputs and output parameters. Then, the trained network is processed by enpo function 𝜑enpo( ) to determining parameter’s weight for making migration decision. This enables us to recognize the most effective factors (CPU or RAM or NET) affecting cluster output (average response time)( that is, the most effective factors are the feature of determining the most weighted rows of the probe matrix based upon the most active neurons)).
Regarding claims 7 and 16, the combination of Tarighi, Malkowski, Scarpelli, and Yue teaches all of the limitations of claims 1 and 10, respectively, as described above.
Tarighi teaches monitoring the application and the data processing system to determine the monitored CPU utilization, the received bandwidth utilization, the transmitted bandwidth, and . . . . (Tarighi, Abstract, teaches that the IAMP management framework reacts more quickly and eliminates hot spots because of its full dynamic monitoring algorithm (that is, monitoring the application and the data processing system); see also Tarighi left column of p. 771, “7. Conclusion & Future Work,” third & fourth full paragraphs).
Though Tarighi teaches the features of an intelligent adaptive migration algorithm to provision and control dynamic and unpredictable customer services such as in cloud environments, and further teaches the feature of a testbed implementation using Swing bench for a Data base server [sic], Tarighi does not explicitly teach that the time series data includes “database processor utilization”. 
But Malkowski teaches time series data including “database processor utilization.” (Malkowski, right column of p. 134, “2.1.3 Workload Forecast Model,” second paragraph, teaches the [workload forecast model] queries the [Operational Data Store] for historic workload data whereby the query directly aggregates the high resolution data into a second-level time series; Malkowski, Figs. 6(f) & 7(f), teaches:

    PNG
    media_image4.png
    416
    525
    media_image4.png
    Greyscale

in that the time series data includes database server CPU utilization traces (that is, database processor utilization)).
Tarighi, Malkowski, Scarpelli, and Yue are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Yue teaches network bottleneck identification based on end-to-end quality of service measurements in combination with knowledge of internal resource dependency information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Tarighi pertaining to ANN-based weighting analysis of cloud environments with the adaptive resource allocation control, including database server CPU utilization, of Malkowski, and with the metric selection of a lag correlation to be a leading infrastructure metric of Scarpelli with the database bandwidth utilization of Yue.
The motivation for doing so is to provide a multi-model controller to integrate adaptation decisions from several models, and to choose the best, to overcome inaccuracies in performance prediction. (Malkowski, Abstract).
7.	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Tarighi et al., “Intelligent Adaptive Multi-Parameter Migration Model For Load Balancing Virtualized Cluster Of Servers” (2014) [hereinafter Tarighi] in view of Malkowski et al., “Automated Control for Elastic n-Tier Workloads based on Empirical Modeling,” ACM (2011) [hereinafter Malkowski], US Published Application 20120254414 to Scarpelli [hereinafter Scarpelli], US Patent 6457143 to Yue [hereinafter Yue], and Ordóñez et al., “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition,” Sensors (2016) [hereinafter Ordóñez].
Regarding claim 9, the combination of Tarighi, Malkowski, Scarpelli, and Yue teaches all of the limitations of claim 1, as described above. 
Though Tarighi, Malkowski, Scarpelli, and Yue teach the feature of a neural network where each layer consists of neurons where local weights are given to different links (see Tarighi, right column of p. 765, “4.1 IAMP Neural Network Architecture,” first paragraph), the combination of Tarighi, Malkowski, Scarpelli, and Yue, however, does not explicitly teach wherein the neural network includes a recurrent neural network (RNN).
But Ordóñez teaches -
wherein the neural network includes a recurrent neural network (RNN) (Ordóñez at p. 3, Section 2.1, last full paragraph, teaches [R]ecurrent neural networks (RNNs) are neural networks specifically designed to tackle this problem [that assumes all inputs and outputs are independent of each other], making use of a recurrent connection in every unit).
Tarighi, Malkowski, Scarpelli, Yue, and Ordóñez are from the same or similar field of endeavor. Tarighi teaches a resource manager for virtualized data centers and clusters using an Artificial Neural Network (ANN)-based weighting analysis where the weight of parameters is recalculated and non-important ones will be attenuated in ranking process. Malkowski teaches adaptive control of resources allocated to cloud environments including resource allocation monitoring and adaptation. Scarpelli teaches using infrastructure metric including a measurement that may be used to gauge or measure (or which may reflect) a performance of any component, system or software. Yue teaches network bottleneck identification based on end-to-end quality of service measurements in combination with knowledge of internal resource dependency information. Ordóñez teaches use of a recurrent neural network for modeling a time series (such as a sensor signal), it is necessary to in which the activation of a neuron is fed back to itself with a weight and a unit time delay. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Tarighi, Malkowski, Scarpelli, and Yue pertaining to parameter weighting analysis with the recurrent neural network of Ordóñez.
The motivation for doing so is the success of recurrent neural networks for time series domains to be used in activity recognition based on convolutional and LSTM recurrent units. (Ordóñez, Abstract).
Response to Arguments
8.	 Applicant’s arguments with respect to the claims have been fully considered. Examiner responds below.
9.	Examiner points Applicant to the points discussed in the Office action mailed 15 February 2022, at p. 42, in which aspects of the Applicant’s disclosure that appear to distinguish from the cited prior art. In particular, 
the neural network application extracts the weight matrix V from the output data and analyzes the weight matrix V to determine the leading indicator dependencies in the performance metric data. In an example operation, it is desired to determine the performance metric dependencies having the greatest influence on average temperature of a system. In a particular embodiment, the neural network application analyzes the converged weight matrix V by determining average weights of all neurons in the neural network to determine the most active neurons and the corresponding most weighted rows in probe matrix D. In one or more embodiments, the neural network application calculates an average of the weights of weight matrix V for the layers of the neural network since a weight matrix V exists for each layer having a separate weight for each input times series data set in matrix D.
(Specification ¶ 0078 (emphasis added)). Though these features appear to overcome the cited prior art, they are not are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993 
10.	Applicant argues, in view of the instant claims, referring to claim 1 as an exemplar claim, that “[s]ince the Tarighi-Malkowski-Scarpelli combination fails to disclose or suggest every element of claim 1, the Tarighi-Malkowski-Scarpelli combination cannot anticipate or render obvious claim 1 or claims 2 and 7-9 depending from claim 1.” (Response at p. 10).
Examiner agrees that the cited prior art does not teach the feature of “a database bandwidth utilization.” Examiner cites to the teachings of Yue, as set out in detail in the rejection above, as teaching this feature. 
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
11.	Applicant argues that instant “claim 8 as amended herein does not recite ‘a database memory utilization’ for which Zhang was cited. However, claim 8 does recite ‘the time series data further comprises a database write latency.’” (Response at p. 11).
Examiner agrees that the cited prior art does not teach the feature of “a database bandwidth utilization.” Examiner cites to the teachings of Yue, as set out in detail in the rejection above, as teaching this feature. 
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
12.	Applicant argues that because the cited prior art of record “Examiner combines Ordóñez with the Tarighi-Malkowski-Scarpelli combination only to allege teachings of specific features of claim 9, which further limits claim 1. Ordóñez in combination with the Tarighi-Malkowski-Scarpelli combination also fails to overcome the above-described distinctions of claim 1. Therefore, without more, whether Ordóñez teaches what Examiner alleges it teaches is moot, and the combination of Ordóñez with the Tarighi-Malkowski-Scarpelli combination fails to make claim 9 obvious under 35 U.S.C. § 103.” (Response at p. 12).
Examiner agrees that the cited prior art does not teach the feature of “a database bandwidth utilization,” as recited in exemplar claim 1. Examiner cites to the teachings of Yue, as set out in detail in the rejection above, as teaching this feature. Accordingly, a prima facie showing of obviousness is set out in detail in the rejections above.
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion 
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application to Brodie et al.) teaches deployment of probing technology for the purpose of problem determination in a Server or network element.
(Ekelin et al., "Real-Time Measurement of End-to-End Available Bandwidth using Kalman Filtering," IEEE (2006)) teaches Bandwidth Available in Real-Time for estimating the end-to-end available bandwidth over a network path.
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122